Per Curiam.
We have carefully considered each of the defendant’s claims of error including a plenary review of the record, transcript and briefs of the parties. As the appellant, the defendant has the burden of showing that there was error in the judgment from which the appeal was taken. Janet v. Scarpetti, 17 Conn. App. 825, 552 A.2d 1225 (1989); Manzin v. United Bank & Trust Co., 6 Conn. App. 513, 517, 506 A.2d 169 (1986); B. Holden & J. Daly, Connecticut Evidence § 60. After affording the claims of error the appropriate, scope of review, we conclude that the defendant has not met her burden.
There is no error.